 

DESGROBOIS OPTION AGREEMENT




THIS AGREEMENT made and dated for reference the 6th day of November, 2018




BETWEEN:




MR. FAYZ YACOUB, of 6498-128B Street, Surrey, British Columbia V3W 9P4, Canada

 




(hereinafter called the "Optionor")




OF THE FIRST PART

AND:

 

MR. IAN ILSLEY, of 13th Floor, 110 Bishopsgate, London EC2N 4AD , United Kingdom







(hereinafter called the "Optionee")




OF THE SECOND PART

WHEREAS:




A.

The Optionor is the legal and beneficial owner of an undivided one hundred per
cent (100%) interest in and to 30 mineral claims (The Desgrobois
Vanadium/Titanium Property) representing 1,789.80 hectares (4,422.69 acres)
situated in Quebec within NTS map sheets 31J/01 as more particularly described
in Schedule "A" annexed hereto and forming a part hereof (hereinafter called the
"Property");




B.

The Optionor has agreed to grant an exclusive option to the Optionee, entitling
the Optionee to acquire an undivided one hundred per cent (100%) interest in and
to the Property on the terms and conditions hereinafter set forth;







NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of these presents
and the sum of Ten Dollars ($10.00) now paid by each of the parties to each of
the other parties hereto, the receipt and sufficiency of which is hereby
acknowledged by each of the parties, and for other good and valuable
consideration, the receipt and sufficiency of which is also hereby acknowledged
by each of the parties, the parties hereby agree as follows:




DEFINITIONS




1.01

In this Agreement and in all Schedules attached to and made a part hereof, the
following words and phrases shall have the following meanings, namely:




(a)

“Effective Date” means the date this Agreement has been executed by both
parties;




(b)

“Expenditures” means the sum of all monies spent in prospecting, exploring,
geological, geophysical and geochemical surveying, sampling, examining, diamond
and other types of drilling, developing, dewatering, assaying, testing,
constructing, maintaining and operating roads, trails and bridges upon or across
the Property, buildings, equipment, plant and supplies, salaries and wages




November 6, 2018




Page 1

 

 

DESGROBOIS OPTION AGREEMENT




(including fringe benefits) of employees and contractors directly engaged
therein, insurance premiums, and all other expenses ordinarily incurred in
prospecting, exploring and developing mining lands;




(c)

“Net Smelter Returns” means the proceeds received by the Optionee from any
smelter or other purchaser from the sale of any ores, concentrates or minerals
produced from the Property after deducting from such proceeds the following
charges only to the extent that they are not deducted by a smelter, a milling
facility or other purchaser in computing the proceeds:




(i)

The cost of transportation of the ores, concentrates or minerals from the
Property to such smelter, milling facility or other purchaser, including
insurance and related transport;




(ii)

Any smelting, milling and refining charges, including penalties;




(iii)

Marketing and insurance costs;




(d)

"Option” means the grant by the Optionor to the Optionee set forth in paragraph
4.01 hereof;




(e)

"Property" means all of the mineral claims described in Schedule "A" hereto in
respect of which the Option remains in effect and all other mineral property
interests derived from any such mineral claims.  Any reference herein to any
mineral claims or other mineral property interests comprised in the Property
includes any other interests into which such mineral claims or other mineral
property interests may have been converted;




(f)

Any reference to currency means currency of the United States of America.







REPRESENTATIONS AND WARRANTIES OF THE OPTIONOR




2.01

The Optionor represents and warrants to the Optionee that:




(a)

He is legally entitled to hold his interest in the Property and will remain so
entitled until his interest in the Property has been duly transferred to the
Optionee as contemplated herein;




(b)

He is, and at the time of any transfer to the Optionee of any interest in the
Property will be, the legal and beneficial owner of the interest in the Property
so transferred free and clear of all liens, charges and claims of others, and no
taxes or rentals are due in respect thereof;




(c)

The mineral claims comprising the Property have been duly and validly located
pursuant to the laws of the Province of Quebec and are recorded in the name set
out on the attached Schedule “A”, and are in good standing in the office of the
Mining Recorder on the date hereof and until the dates set out on the attached
Schedule "A";







November 6, 2018




Page 2

 

 

DESGROBOIS OPTION AGREEMENT




(d)

There is no adverse claim or challenge against or to the ownership of or title
neither to the Property, nor to his knowledge is there any basis therefor, and
there are no outstanding agreements or options to acquire or purchase the
Property or any portion thereof;




(e)

To the best of his knowledge, there are no outstanding obligations or
liabilities, contingent or otherwise, related to environmental, reclamation or
rehabilitation work associated with the Property or arising out of exploration
work, development work or mining activities previously carried out thereon;




(f)

The consummation of the transaction herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of, any indenture, agreement or other instrument whatsoever to
which he is a party or by which he is bound or to which he may be subject;




(g)

No proceedings are pending for, and he is not aware of any basis for the
institution of any proceedings leading to, the placing of him in bankruptcy or
subject to any laws governing the affairs of insolvent persons.




2.02

The Optionor acknowledges that the representations and warranties set forth in
paragraph 2.01 hereof form a part of this Agreement and are conditions upon
which the Optionee has relied in entering into this Agreement, and that these
representations and warranties shall survive the acquisition of any interest in
the Property hereunder by the Optionee.




2.03

The parties also acknowledge and agree that the representations and warranties
set forth in paragraph 2.01 hereof are provided for the exclusive benefit of the
Optionee, and a breach of any one or more thereof may be waived by the Optionee
in whole or in part at any time without prejudice to its rights in respect of
any other breach of the same or any other representation or warranty.







REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE




3.01

The Optionee represents and warrants to the Optionor that:



(a)

Purchaser has the right, power, authority and capacity to execute and deliver
this

Agreement, to consummate the transactions contemplated hereby and to perform

his obligations under this Agreement. This Agreement constitutes the legal,
valid

and binding obligations of Purchaser, enforceable against Purchaser in

accordance with the terms hereof.




(b)

He has duly obtained all authorizations for the execution of this Agreement and
for the performance of this Agreement by him, and the consummation of the
transaction herein contemplated will not conflict with or result in any breach
of any covenants or agreements contained in, or constitute a default under, or
result in the creation of any encumbrance under the provisions of any agreement
or other instrument whatsoever to which he is a party or by which he is bound or
to which it may be subject;














November 6, 2018




Page 3

 

 

DESGROBOIS OPTION AGREEMENT






(c)

The Purchaser (either by himself or with his advisors) is



(i) experienced in making investments of the kind described in this

Agreement,



(ii) able, by reason of his business and financial experience to protect his

own interests in connection with the transactions described in this

Agreement, and

(iii) able to afford the entire loss of his investment in the Property.




3.02

The parties also acknowledge and agree that the representations, warranties and
covenants set forth in paragraphs 3.01 hereof are provided for the exclusive
benefit of the Optionor, and a breach of any one or more thereof may be waived
by the Optionor in whole or in part at any time without prejudice to his rights
in respect of any other breach of the same or any other representation, warranty
or covenant.













GRANT OF OPTION AND COMMITMENTS




4.01

The Optionor hereby grants to the Optionee the sole and exclusive right and
option, subject to the terms of this Agreement, to acquire an undivided one
hundred percent (100%) interest in and to the Property, free and clear of all
claims, liens, charges and encumbrances, save and except for those set forth in
this Agreement, on the following terms and conditions:




(a)

the Optionee making the following cash payments to the Optionor:




(i)

$25,000 within 5 business days of the Effective Date;




(ii)

$25,000 to be paid on or before the 20th of April, 2019




(iii)

An additional $35,000 on or before the first anniversary of the Effective Date;




(iv)

An additional $35,000 on or before the 20th of April, 2020




(v)

An additional $35,000 on or before the second anniversary of the Effective Date;




(b)

The Optionee allotting and issuing the following common shares in the capital
stock of the public company listed on a recognized North American Exchange into
which the Property is vended into (hereinafter the “Public Company”) to the
Optionor:







November 6, 2018




Page 4

 

 

DESGROBOIS OPTION AGREEMENT




(i)

500,000 shares deliverable within 10 business days of the Property being vended
into the Public Company




(ii)

An additional 500,000 shares on or before the 20th of April 2019




(iii)   

An additional 500,000 shares on or before the first anniversary of the Effective
Date;




(iv)

An additional 500,000 shares on or before the 20th of April, 2020




(v)

An additional 500,000 shares on or before the second anniversary of the
Effective Date;

(c)

The Optionee incurring the following Expenditures totalling $400,000 over 2
years on the Property as follows:




(i)

$40,000 on or before October 31, 2019;




(ii)

$80,000 on or before the first anniversary of the Effective Date;




(iii)

An additional $280,000 on or before the second anniversary of the Effective
Date;




           (d)

A two per cent (2.0%) Net Smelter Returns on all metals (hereinafter called the
“Royalty”).







provided that in the event the amount of Expenditures incurred pursuant to
either sub-paragraph 4.01(c)(i) or sub-paragraph 4.01(c)(ii) hereof exceeds the
amount required to be expended pursuant to that particular sub-paragraph, such
excess shall be applied as a credit to the Expenditures to be incurred pursuant
to the next succeeding sub-paragraph.




(f)

The Optionor agrees and confirms that the cash payments to be made to the
Optionor pursuant to sub-paragraphs 4.01 (a) (i), (ii), (iii), (iv) and (v)
together with any shares issued pursuant to sub-paragraphs 4.01 (b) (i), (ii),
(iii), (iv) and (v), together with any payments on account of the Royalty, will
be 100% paid or issued to Mr. Fayz Yacoub.




(g)

No party shall sell, transfer or grant an option to a third party in respect of
any of its rights or obligations under this Agreement without first receiving
the prior written consent of each of the other parties hereto.




(h)

Payments to the Optionor may be made via wire as per the account details as set
forth in Schedule B of this Agreement.




(i)

In the event that the property is not vended into the Public Company within a
period of six months from the Effective Date then the Optioner at his sole
discretion may either terminate this agreement or extend it for a further period
of six months in consideration of a payment from the Optionee of the sum of $
30,000.







November 6, 2018




Page 5

 

 

DESGROBOIS OPTION AGREEMENT




4.02

This Agreement represents an option only, and the Optionee shall be under no
obligation to the Optionor hereunder, save and except in respect of the making
by the Optionee of the cash payment provided for in sub-paragraph 4.01(a) hereof
and the share issuance provided for in sub-paragraph 4.01(b) hereof.




4.03

Upon the Optionee having made each of the cash payments provided for in
sub-paragraph 4.01(a) hereof, having allotted and issued all of the common
shares in its capital stock provided for in sub-paragraph 4.01(b) hereof, and
incurred all of the Expenditures provided for in sub-paragraph 4.01(c) hereof,
the Option shall be deemed to be exercised and the Optionee shall have earned an
undivided one hundred per cent (100%) interest in the Property, subject to the
reservation in favour of the Optionor of two per cent (2.0%) of the Net Smelter
Returns on all metals (hereinafter called the “Royalty”).




4.04

The Optionee will have the right at any time following the execution of this
Agreement by both parties to purchase fifty per cent (50%) of the Royalty, equal
to one per cent (1.0%) of the Net Smelter Returns, for the sum of Eight Hundred
Thousand Dollars ($800,000) to be made in cash, as provided by notice in writing
from the Optionee to the Optionor.




4.05

It is hereby declared, acknowledged and agreed by the parties hereto that the
Optionee shall be entitled to claim all tax benefits, write-offs and deductions
for expenditures made by the Optionee in respect of the Property and payments
made by the Optionee to the Optionor that are not taken into account in
determining the Net Smelter Returns.




4.06

Any Royalty payments to be made to the Optionor hereunder will be made quarterly
within 30 days after the end of each yearly quarter based upon a calendar year
commencing on the 1st day of January and expiring on the 31st day of December in
any year in which production from the Property occurs.  Within 60 days after the
end of each year for which the Royalty is payable, the records relating to the
calculation of Net Smelter Returns for such year will be audited by the Optionee
and any adjustments in the payment of the Royalty will be made forthwith after
the completion of the audit.  All payments of the Royalty for a year will be
deemed final and in full satisfaction of all the obligations of the Optionee in
respect thereof if such payments or calculations thereof are not disputed by the
Optionor within 60 days after receipt by the Optionor of these audited
calculations.  The Optionee will maintain accurate records relevant to the
determination of Net Smelter Returns and the Optionor, or its authorized agents,
shall be permitted the right to examine such records at all reasonable times.




4.07

The determination of Net Smelter Returns and the Royalty payable hereunder is
based on the premise that production will be developed solely on the Property,
except that the Optionee will have the right to commingle ore mined from the
Property with ore mined and produced from other properties, provided that the
Optionee will adopt and employ reasonable practices and procedures for weighing,
sampling and assaying, in order to determine the amounts of products derived
from or attributable to that ore mined and produced from the Property.  The
Optionee will maintain accurate records of the results of such weighing,
sampling and assaying with respect to any ore mined and produced from the
Property.  The Optionor or its authorized agents will be permitted the right to
examine at all reasonable times such records pertaining to commingling of ore or
to the calculation of Net Smelter Returns and the Royalty.




4.08

Notwithstanding any of the provisions of this Agreement, in the event the
Optionee wishes to retain the Option in respect of some of the mineral claims
comprised in the Property, and to terminate the Option in respect of the
remaining mineral claims comprised in




November 6, 2018




Page 6

 

 

DESGROBOIS OPTION AGREEMENT




the Property, the provisions of paragraph 9.04 hereof will apply to the mineral
claims in respect of which the Option is being terminated.




4.09

For purposes of paragraph 401(b), the Optionee shall agree to list the
Desgrobois property on a recognized and reputable public exchange within a
reasonable timeframe and carry with it all the obligations as set forth in this
Agreement, specifically in paragraphs 401(a)(b)(c).




4.10

As set forth in paragraph 401(b), the Optionee will provide all required
documentation to the Optionor as requested within a reasonable timeframe and not
restrict the Optionor in any capacity from selling the shares in the open
market, subject only to the limits required by the exchange.







TRANSFER OF PROPERTY




5.01

Upon the exercise by the Optionee of the Option, the Optionor shall cause to be
delivered to the Optionee duly executed registerable transfers in favour of the
Optionee of an undivided one hundred per cent (100%) interest in and to the
Property, subject only to the Royalty.




5.02

The Optionee shall be entitled to record all transfers provided for in paragraph
5.01 hereof with the appropriate governmental office at its own cost and expense
in order to effect the transfer of an undivided one hundred per cent (100%)
interest in and to the Property into its name or the name of its nominee.




5.03

Any transfer of the Property by the Optionee to another public company before
all share issuances have been issued under Paragraph 401(b) shall carry over to
the successor public share issuances on the same terms as set forth on a 1 for 1
basis.




OBLIGATIONS OF THE OPTIONEE DURING THE OPTION PERIOD




6.01

The Optionee hereby covenants and agrees that for so long as the Option
hereunder continues in full force and effect it will:




(a)

Maintain the Property in good standing by the doing and filing of applicable
assessment work or the making of payments in lieu thereof, by the payment of
taxes and rentals and the performance of all other actions which may be
necessary in that regard and in order to keep the Property free and clear of all
liens and other charges except those at the time contested in good faith by the
Optionee;




(b)

File all applicable assessment work carried out in respect of the Property to
the allowable extent permitted under all applicable mining legislation;




(c)

Permit the Optionor or its duly authorized agents, upon reasonable prior notice
to the Optionee, to have access to the Property in order to examine any work
carried out by the Optionee, provided, however, that neither the Optionor nor
its agents shall interfere or obstruct the operations of the Optionee, its
servants and agents on the Property, and further provided that the Optionor or
its agents shall enter upon the Property at their own risk and that the Optionor
agrees to indemnify and save the Optionee harmless from all loss or damage of
any nature or kind whatsoever in any way referable to the entry of, presence on,
or activities of




November 6, 2018




Page 7

 

 

DESGROBOIS OPTION AGREEMENT




either the Optionor or its agents while on the Property, including, without
limiting the generality of the foregoing, bodily injuries or death at any time
resulting therefrom and damage to property sustained by any person or persons;




(d)

Deliver to the Optionor on or before March 31 in each year a report (including
up-to-date maps if there are any) describing the results of work done on the
Property in the last completed calendar year together with information on
material results obtained;




          (e)

Conduct all work on or with respect to the Property in a careful and miner-like
manner and in accordance with all applicable laws, regulations, orders and
ordinances of any relevant governmental authority and indemnify and save the
Optionor harmless from any and all claims, suits or actions made or brought
against it as a result of work done by the Optionee on or with respect to the
Property; the Optionor will not be responsible for any environmental damage
caused by Optionee’s work misconduct.




(f)

Obtain and maintain, or cause any contractor engaged to conduct exploration work
on the Property, to obtain and maintain, during any period in which such
exploration work is carried out, adequate insurance.




6.02

Notwithstanding any of the provisions of this Agreement, the parties
specifically agree that the Optionee will not be responsible for rectifying any
environmental damage sustained on the Property prior to the date hereof.







RIGHT OF ENTRY




7.01

During the term of this Agreement, the Optionee as Operator and its servants,
agents and independent contractors shall have the sole and exclusive right in
respect of the Property to:




(a)

Enter thereon;




(b)

Have exclusive and quiet possession thereof;




(c)

Do such prospecting, exploration, development and/or other mining work thereon
and thereunder as the Optionee in its sole discretion may determine advisable;




(d)

Bring upon and erect upon the Property such buildings, plant, machinery, tools,
appliances and/or equipment as the Optionee may deem advisable;




(e)

Remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.







AREA OF MUTUAL INTEREST




8.01

An area of mutual interest located within two (2) kilometres of the existing
exterior boundaries of each of the individual claims comprising the Property is
hereby established (hereinafter called the “AMI”).  By executing this Agreement,
each of the parties




November 6, 2018




Page 8

 

 

DESGROBOIS OPTION AGREEMENT




hereby covenants and agrees with the other party that any property interests or
mineral rights which may be acquired by either of them located within the AMI
subsequent to the Effective Date and during the term of this Agreement shall
become part of the Property for the purposes of this Agreement, save as
otherwise provided for herein.




8.02

If the Optionee acquires a property interest or mineral rights within the AMI as
contemplated in paragraph 8.01 hereof, it shall notify the Optionor of such
acquisition, and such property interest or mineral rights will become part of
the Property for the purposes of this Agreement.




8.03

If the Optionor acquires a property interest or mineral rights within the AMI as
contemplated in paragraph 8.01 hereof, it shall notify the Optionee in writing
of the property interest or mineral rights acquired and the cost of acquisition
thereof.  The Optionee shall then have thirty (30) days following the receipt by
it of the foregoing notification to elect in writing to have the property
interest or mineral rights included as part of the Property for the purposes of
this Agreement.  If the Optionee does not so elect in writing within this thirty
(30) day period, the Optionor shall be entitled to retain the property interest
or mineral rights for its own account and such property interest or mineral
rights will not form part of the Property and will not be subject to the terms
of this Agreement.




8.04

If the Optionee does elect in writing to have the property interest or mineral
rights included as part of the Property for the purposes of this Agreement as
contemplated in paragraph 8.03 hereof, it will reimburse the Optionor one
hundred percent (100%) of the Optionor’s cost of acquisition of the property
interest or mineral rights acquired by a cash payment to be made
contemporaneously with the giving by the Optionee of the notice to the Optionor
that said property interest or mineral rights are to be included as part of the
Property for the purposes of this Agreement.







TERMINATION OF OPTION




9.01

The Option shall terminate:




(a)

In the event the Optionee fails to advance any of the cash amounts provided for
in sub-paragraph 4.01(a) hereof; or




(b)

In the event the Optionee fails to allot and issue any of the common shares in
the capital stock of the Public Company provided for in sub-paragraph 4.01(b)
hereof; or




(c)

In the event the Optionee fails to incur all of the Expenditures on the Property
provided for in sub-paragraph 4.01(c) hereof; or




(d)

Upon receipt by the Optionor of notice from the Optionee that the Optionee is
terminating the Option.




9.02

Notwithstanding the provisions of paragraphs 4.01 and 9.01 hereof, if at any
time during the term of the Option the Optionee fails to advance to the Optionor
any cash payment provided for in sub-paragraph 4.01 (a) hereof, or fails to
allot and issue to the Optionor any of the common shares in its capital stock
provided for in sub-paragraph 4.01(b) hereof, or fails to incur any of the
Expenditures on the Property provided for in sub-paragraph 4.01(c) hereof, or is




November 6, 2018




Page 9

 

 

DESGROBOIS OPTION AGREEMENT




in breach of any representation or warranty contained herein, the Optionor may
terminate this Agreement, but only if:




(a)

It shall have first given to the Optionee a notice of default containing
particulars of the cash payment not advanced, the common shares not allotted and
issued, the Expenditures not incurred or the representation or warranty
breached; and




(b)

The Optionee has not, within fifteen (15) days following delivery of such notice
of default, cured such default by (i) making the appropriate cash payment; or
(ii) making the appropriate allotment and issuance of shares; or (iii) incurring
the appropriate Expenditures; or (iv) commenced proceedings to cure such default
in respect of the breach of any representation or warranty by appropriate
performance (the Optionee hereby agreeing that should it commence to cure such
default in respect of the breach of any representation or warranty it will
prosecute the same to completion without undue delay).




9.03

Should the Optionee fail to comply with the provisions of sub-paragraph 9.02(b),
the Optionor may thereafter terminate this Agreement, and the provisions of
paragraph 9.04 hereof shall then be applicable.




9.04

If the Option in respect of any of the mineral claims comprised in the Property
is terminated otherwise than upon the exercise thereof by the Optionee pursuant
to paragraph 4.01 hereof (hereinafter called the "Terminated Claims"), the
Optionee shall:




(a)

Leave the Terminated Claims in good standing for a period of least one (1) year
from the termination of the Option in respect of the Terminated Claims;




(b)

Leave the Terminated Claims free and clear of any liens, charges or encumbrances
arising from the Optionee's activities on the Terminated Claims; and




(c)

Deliver at no cost to the Optionor within three (3) months of such termination
copies of all reports, maps, assay results and other relevant technical data
compiled by or in the possession of the Optionee with respect to the Terminated
Claims and not theretofore furnished to the Optionor.




9.05

Notwithstanding the termination of the Option in respect of any Terminated
Claims, the Optionee shall have the right, within a period of six (6) months
following the termination of the Option in respect of the Terminated Claims, to
remove from the Terminated Claims all buildings, plant, equipment, machinery,
tools, appliances and supplies which have been brought upon the Terminated
Claims by or on behalf of the Optionee, provided that any such buildings, plant,
equipment, machinery, tools, appliances and supplies which have not been removed
from the Terminated Claims by the Optionee within this six (6) month period
shall thereafter become the property of the Optionor.







FORCE MAJEURE




10.01

If the Optionee is at any time during the term of this Agreement either
prevented or delayed in complying with any provisions of this Agreement by
reason of strikes, labour shortages, power shortages, fuel shortages, fires,
wars, acts of God, governmental regulations




November 6, 2018




Page 10

 

 

DESGROBOIS OPTION AGREEMENT




restricting normal operations, shipping delays or any other reason or reasons
(other than lack of funds) beyond the control of the Optionee, the time limited
for the performance by the Optionee of its obligations hereunder shall be
extended by a period of time equal in length to the period of each such
prevention or delay.




10.02

The Optionee shall give prompt notice to the Optionor of each event of force
majeure under paragraph 11.01 hereof and upon cessation of such event shall
furnish the Optionor with notice to that effect together with particulars of the
number of days by which the obligations of the Optionee hereunder have been
extended by virtue of such event of force majeure and all preceding events of
force majeure.







CONFIDENTIAL INFORMATION




11.01

No information in respect of the activities carried out on the Property or any
portion thereof by the Optionee during the currency of the Option hereunder
shall be published by either the Optionor or the Optionee without the prior
written consent of the other, but such consent in respect of the reporting or
factual data shall not be unreasonably withheld, and shall not be withheld in
respect of information required to be publicly disclosed pursuant to applicable
securities or corporation laws.  In the event either the Optionor or the
Optionee proposes to publish any such information, it shall first provide to the
other written notice by facsimile of the information proposed to be published at
least one business day prior to the publication of such information.  In the
event the party receiving such written notice has not provided comments to the
party sending such written notice within one business day of the receipt of such
written notice, the other party will be free to publish such information without
further reference to the party to whom such written notice was sent.  







NOTICES AND PAYMENT




12.01

Any notice, demand, payment or other communication under this Agreement will be
given in writing and must be delivered or sent by telecopier and addressed to
the party to which it is being given at the following addresses:




(a)

To the Optionor:




Mr. Fayz Yacoub

6498 – 128 B Street

Surrey, British Columbia V3W 9P4 Canada

Facsimile No.: (604) 596-8592

Email Address: fayz@ontrackexploration.com




(b)

To the Optionee:

 

Mr. Ian Ilsley,

13th Floor, 110 Bishopsgate

London EC2N 4AD, United Kingdom

Email Address: ian.ilsley@meridian.mc










November 6, 2018




Page 11

 

 

DESGROBOIS OPTION AGREEMENT




13.02

If notice, demand, payment or other communication is sent by tele copier or is
delivered, it will be deemed to have been received on the next business day
following the day of transmission or delivery.







REGULATORY ACCEPTANCE




14.01

The parties acknowledge and agree that the potential issuance by the Optionee to
the Optionor of common shares in the listed company’s capital stock as provided
for in paragraph 4.01(b), hereof may be subject to the Optionee receiving
acceptance therefor from the Canadian Stock Exchange or from any other stock
exchange or quotation system on which the common shares of the Optionee are
listed at the time of the proposed issuance of any such shares.  The Optionee
agrees to submit this Agreement to the Canadian Stock Exchange or to any such
other stock exchange or quotation system, together with all requisite supporting
documents and any applicable filing fees, in order to apply for any such
required acceptance.







FURTHER ASSURANCES




15.01

Each of the parties hereto agrees to do and/or execute all such further and
other acts, deeds, things, devices, documents and assurances as may be required
in order to carry out the true intent and meaning of this Agreement, including,
without limiting the generality of the foregoing, the registration thereof
against any of the mineral property interests comprising the Property at the
request of either party.







TIME OF THE ESSENCE




16.01

Time shall be of the essence of this Agreement.







ENTIRE AGREEMENT




17.01

The parties hereto agree that the terms and conditions of this Agreement shall
supersede and replace any other agreements or arrangements, whether oral or
written, heretofore existing among the parties in respect of the subject matter
of this Agreement.







COUNTERPARTS




18.01

This Agreement and any certificate or other writing delivered in connection
herewith may be executed in any number of counterparts and any party hereto may
execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or such
other writing, as the case may be, taken together, will be deemed to be one and
the same instrument.  The execution of this Agreement or any other writing by
any party hereto will not become effective until all counterparts hereof have
been executed by all the parties hereto.























November 6, 2018




Page 12

 

 

DESGROBOIS OPTION AGREEMENT




EXECUTION BY EMAIL




19.01

Each of the parties hereto will be entitled to rely upon delivery by email of
executed copies of this Agreement and any certificates or other writings
delivered in connection herewith, and such facsimile copies will be legally
effective to create a valid and binding agreement among the parties in
accordance with the terms and conditions of this Agreement.







GOVERNING LAW




20.01

This Agreement shall be governed by and construed in accordance with the laws of
the British Columbia and the federal laws of Canada applicable therein.







ENUREMENT




21.01

This Agreement shall ensure to the benefit of and be binding upon the parties
hereto and each of their successors and permitted assigns, as the case may be.
















IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.




SIGNED and DELIVERED by

MR. FAYZ YACOUB in the presence of:







Signature of Witness







Name of Witness – please type or print







Address of Witness – please type or print

)

)

)

)

)

)

)

)

)










MR. FAYZ YACOUB
















SIGNED and DELIVERED by

MR. IAN ILSLEY in the presence of










Signature of Witness







Name of Witness – please type or print







Address of Witness – please type or print













)

)

)

)

)

)

)

)

)






















MR. IAN ILSLEY




























November 6, 2018




Page 13

 

 

DESGROBOIS OPTION AGREEMENT




SCHEDULE "A" TO THE AGREEMENT MADE AND DATED FOR REFERENCE THE 6th DAY OF
NOVEMBER, 2018 BETWEEN MR. FAYZ YACOUB AND MR. IAN ILSLEY




The following is an area map and specific legal descriptions of the mineral
claims in respect of which the Optionee has been granted the Option to acquire
an undivided one hundred per cent (100%) interest, subject only to the Royalty,
all of which mineral claims are located in Quebec:




DESGROBOIS PROPERTY

Schedule A




 




[desgroboisagreementv302.gif] [desgroboisagreementv302.gif]




























Page 14








TITL NUMBER

ROW

COLUMN

AREA (HEC)

EXPIRY DATE

CDC 2519511

12

16-2

59.65

2020/06/05

CDC 2519512

12

17-2

59.65

2020/06/05

CDC 2519513

10

17-2

59.66

2020/06/05

CDC 2519514

11

17

59.66

2020/06/05

CDC 2519684

09

16

59.67

2020/06/12

CDC 2519685

11

16-2

59.66

2020/06/12

CDC 2519686

13

16

59.64

2020/06/12

CDC 2519687

13

17-2

59.64

2020/06/12

CDC 2520082

09

06

59.67

2020/06/27

CDC 2520083

09

07

59.67

2020/06/27

CDC 2520084

09

08

59.67

2020/06/27

CDC 2520085

09

11

59.67

2020/06/27

CDC 2520086

09

12

59.67

2020/06/27

CDC 2520087

09

13

59.67

2020/06/27

CDC 2520088

09

14

59.67

2020/06/27

CDC 2520089

09

15

59.67

2020/06/27

CDC 2520090

10

05

59.66

2020/06/27

CDC 2520091

10

06

59.66

2020/06/27

CDC 2520092

10

07

59.66

2020/06/27

CDC 2520093

10

08

59.66

2020/06/27

CDC 2520094

10

09

59.66

2020/06/27

CDC 2520095

10

10

59.66

2020/06/27

CDC 2520096

10

11

59.66

2020/06/27

CDC 2520097

11

03

59.65

2020/06/27

CDC 2520098

11

04

59.65

2020/06/27

CDC 2520099

11

05

59.65

2020/06/27

CDC 2520100

12

03

59.65

2020/06/27

CDC 2520101

12

04

59.65

2020/06/27

CDC PENDING

09

09

59.67

PENDING

CDC PENDING

09

10

59.67

PENDING










Page 15











SCHEDULE "B" TO THE AGREEMENT MADE AND DATED FOR REFERENCE THE 6th DAY OF
NOVEMBER, 2018 BETWEEN MR. FAYZ YACOUB AND MR. IAN ILSLEY




The following represents wire details for payments as set forth in Paragraphs
4.01(a), 4.01(c) and 4.01(d) to the Optionor. Each payment due to be made as to
50% to the Canadian account and 50% to the Egyptian account




WIRE DETAILS

Schedule B




Canadian Account

Bank Name: TD Canada Trust

Address: 700 W. Georgia Street, Vancouver, B.C, Canada

Bank # 004

Branch # 02850

Swift Code TDOMCATTTOR

Account # 751495

Name of Recipient: Fayz Yacoub

Home Address: 6498-128 B Street, Surrey, B.C, Canada




Egyptian Account

Bank Name: BARCLAYS BANK OF EGYPT

Bank Address: 1-EL GOMHORIA STREET, EL FAYOUM, EGYPT

Swift Code: BCBIEGCX

Account # /IBAN: 7066966

Name of Recipient: Fayz Yacoub

Home Address: 2 BORG EL SALAM- EL WARSHA STREET, EL FAYOUM, EGYPT








Page 16




November 6, 2018


